Name: Council Directive 64/222/EEC of 25 February 1964 laying down detailed provisions concerning transitional measures in respect of activities in wholesale trade and activities of intermediaries in commerce, industry and small craft industries
 Type: Directive
 Subject Matter: international law;  business organisation;  labour market;  employment;  organisation of teaching
 Date Published: 1964-04-04

 Avis juridique important|31964L0222Council Directive 64/222/EEC of 25 February 1964 laying down detailed provisions concerning transitional measures in respect of activities in wholesale trade and activities of intermediaries in commerce, industry and small craft industries Official Journal 056 , 04/04/1964 P. 0857 - 0863 Finnish special edition: Chapter 6 Volume 1 P. 0011 Danish special edition: Series I Chapter 1963-1964 P. 0112 Swedish special edition: Chapter 6 Volume 1 P. 0011 English special edition: Series I Chapter 1963-1964 P. 0120 Greek special edition: Chapter 06 Volume 1 P. 0025 Spanish special edition: Chapter 06 Volume 1 P. 0028 Portuguese special edition Chapter 06 Volume 1 P. 0028 COUNCIL DIRECTIVE of 25 February 1964 laying down detailed provisions concerning transitional measures in respect of activities in wholesale trade and activities of intermediaries in commerce, industry and small craft industries (64/222/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 54 (2), 57, 63 (2) and 66 thereof; Having regard to the General Programme for the abolition of restrictions on freedom of establishment, 1 and in particular the second and third paragraphs of Title V thereof; Having regard to the General Programme for the abolition of restrictions on freedom to provide services, 2 and in particular the second and third paragraphs of Title VI thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 3; Having regard to the Opinion of the Economic and Social Committee 4; Whereas, besides making provision for the abolition of restrictions, the General Programmes provide that it should be examined whether such abolition should be preceded, accompanied or followed by mutual recognition of diplomas, certificates and other evidence of formal qualifications, and by the co-ordination of provisions laid down by law, regulation or administrative action concerning the taking up and pursuit of the activities in question, and whether, if need be, transitional measures should be adopted pending such recognition or co-ordination; Whereas not all Member States impose conditions for the taking up and pursuit of activities in wholesale trade or activities of intermediaries in commerce, industry and small craft industries ; whereas in those Member States where such conditions are imposed, these consist of limited requirements, namely the possession of a certificate of professional competence, or equivalent diploma, issued in accordance with the relevant legislative provisions; Whereas, in view of the limited scope of the regulations existing in certain Member States and the absence of any regulations whatsoever in others, it has not been possible to effect the co-ordination provided for at the same time as the abolition of discrimination ; whereas such co-ordination must be effected at a later date; Whereas, in the absence of immediate co-ordination, it nevertheless appears desirable to make it easier to attain freedom of establishment and freedom to provide services in respect of the activities in question by the adoption of transitional measures of the kind envisaged in the General Programmes ; whereas this should be done primarily in order to avoid causing exceptional difficulties for nationals of Member States in which the taking up of such activities is not subject to any conditions; Whereas, in order to prevent such difficulties arising, the main object of the transitional measures should be to allow, as sufficient qualification for taking up the activities in question in host States which have rules governing the taking up of such activities, the fact that the occupation has been pursued for a reasonable period of time in the country whence the person concerned comes and in the sufficiently recent past to ensure that such person possesses professional 1 OJ No 2, 15.1.1962, p. 36/62. 2 OJ No 2, 15.1.1962, p. 32/62. 3 OJ No 84, 4.6.1963, p. 1578/63. 4 OJ No 56, 4.4.1964, p. 862/64. knowledge equivalent to that required of the host country's own nationals; Whereas, as regards States which do not make the taking up of the activities in question subject to any rules, in order to avoid a disproportionate influx into those States of persons who are unable to satisfy the conditions laid down in respect of the taking up and pursuit of such activities in the country whence they come, provision should be made for those States to be authorised, where appropriate and in respect of one or more activities, to require nationals of other Member States to furnish proof that they are qualified to pursue the activity in question in the country whence they come. Whereas, however, considerable caution should be exercised in granting such authorisations, for, if too generally applied, they might hinder freedom of movement whereas they should therefore be limited, both as to their period of validity and as to their scope, and, as is generally provided in the Treaty in respect of the administration of protective measures, the granting of such authorisations should be entrusted to the Commission; Whereas the main purpose of the measures provided for in this Directive will disappear once the co-ordination of conditions for the taking up and pursuit of the activities in question and the mutual recognition of diplomas, certificates and other formal evidence of qualifications has been achieved; HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States, acting in accordance with the provisions hereinafter laid down, shall adopt the following transitional measures in respect of establishment or provision of services in their territories by natural persons or companies or firms covered by Title I of the General Programmes wishing to engage in activities in wholesale trade or as intermediaries in commerce, industry and small craft industries. 2. The activities in question are those covered by the Council Directive of 25 February 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities in wholesale trade and by the Council Directive of 25 February 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of intermediaries in commerce, industry and small craft industries. Article 2 Where, in a Member State, the taking up or pursuit of any activity referred to in Article 1 (2) is dependent on the possession of general commercial or professional knowledge, that Member State shall accept as sufficient evidence of such knowledge the fact that the activity in question has been pursued in another Member State for a period of three consecutive years either in an independent capacity or in a managerial capacity, on condition that such activity shall not have ceased more than two years before the date when the application provided for in Article 4 (2) is made. Article 3 1. Where, in a Member State, the taking up or pursuit of any activity referred to in Article 1 (2) is not subject to the possession of general, commercial, or professional knowledge, and where that State faces serious and damaging consequences as a result of the application of the Council Directive referred to in Article 1 (2), that Member State may request from the Commission authorisation, for a limited period and in respect of one or more specified activities, to require from nationals of other Member States who wish to pursue those activities in its territory proof that they possess the qualifications required for the pursuit of such activities, either in an independent capacity or in a managerial capacity, in the country whence they come. Use shall not be made of this power in respect of a person who comes from a country which does not make the taking up of the activity in question subject to proof of particular knowledge, or in respect of a person who has lived in the host country for at least five years. 2. On receipt of a request from the Member State concerned stating the reasons on which it is based, the Commission shall forthwith specify the conditions on which the authorisation provided for in paragraph 1 of this Article will be granted and lay down detailed rules concerning its implementation. Article 4 1. A person shall be regarded as having pursued an activity in a managerial capacity within the meaning of Articles 2 and 3 if he has pursued such activity in an industrial or commercial undertaking in the field in question: (a) as manager of an undertaking or manager of a branch of an undertaking ; or (b) as deputy to the proprietor or to the manager of an undertaking, where such post involves responsibility equivalent to that of the proprietor or manager represented. 2. Proof that the conditions laid down in Article 2 or in Article 3 (1) are satisfied shall be established by certificates issued by the competent authority or body in the country whence the person concerned comes, which such person shall submit in support of his application for authorisation to pursue the activity or activities in question in the host country. 3. Member States shall, within the time limit laid down in Article 6, designate the authorities and bodies competent to issue these certificates and shall forthwith inform the other Member States and the Commission thereof. Article 5 The provisions of this Directive shall remain applicable until the entry into force of provisions relating to the co-ordination of national rules concerning the taking up and pursuit of the activities in question. Article 6 Member States shall adopt the measures necessary to comply with this Directive within six months of its notification and shall forthwith inform the Commission thereof. Article 7 Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 8 This Directive is addressed to the Member States. Done at Brussels, 25 February 1964. For the Council The President H. FAYAT